—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination to revoke petitioner’s parole is supported by substantial evidence. It was within the Hearing Officer’s province to disregard petitioner’s version as incredible (see, Matter of Madlock v Russi, 195 AD2d 646, 647; People ex rel. Pastore v Dalsheim, 88 AD2d 665, 666). There is no support in the record for petitioner’s contention that the Hearing Officer was biased, and no proof that the outcome flowed from the alleged bias (see, Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833, 834, mot to amend remittitur granted 74 NY2d 942; People ex rel. Johnson v New York State Bd. of Parole, 180 AD2d 914, 916). Because the record supports the Hearing Officer’s determination on each of the six charges against petitioner, the revocation of petitioner’s parole for three years is not shocking to one’s sense of fairness (see, Matter of Madlock v Russi, supra, at 647). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Howe, J.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.